Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
14, 2013.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-00355-CV



IN RE OLD WORLD INDUSTRIES, LLC; VENTUM ENERGY, L.P.; OLD
  WORLD MANAGMENT, INC.; VENTUM MANAGMENT, INC.; AND
              VENTUM OIL & GAS, LP, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               61st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-39463
                     MEMORANDUM OPINION

      On April 26, 2013, relators, Old World Industries, LLC; Ventum Energy,
L.P.; Old World Managment, Inc.; Ventum Managment, Inc.; and Ventum Oil &
Gas, LP, filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. §22.221; see also Tex. R. App. P. 52. In the petition, relators ask this court to
compel the Honorable Al Bennett, presiding judge of the 61st District Court of
Harris County, to vacate his ruling denying their motion to disqualify the real
parties’ attorneys.

      Relators have not established entitlement to the extraordinary relief of writ
of mandamus. Accordingly, we deny relators’ petition for writ of mandamus.

                                            PER CURIAM



Panel consists of Justices Brown, Christopher, and McCally.




                                        2